DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B in the reply filed on December 7, 2020 is acknowledged.  The traversal is on the grounds that “there are common classes that would be essentially searched for each and every one of the invention” and as such “the search for all pending claims together would not be burdensome because they are each directed to related and often grouped CPCs”.  This is not found persuasive because even though there may be a classification overlap in the searches between the inventions, there is still a burden because different search strategies and search queries would need to be employed.  Accordingly, the search for one invention would not necessarily complete the search for the other invention, and the further searching required for the second invention would present a burden on the Office.  Applicant further argues that “there is substantially more of a burden on the applicant from the present Restriction Requirement than on the Patent Office”.  This is not found persuasive because the burden on applicant is not a consideration in determining if a restriction is proper.  The requirement is still deemed proper and is therefore made FINAL.  Upon further review it has been determined that all of the claims read on species B.  Accordingly, no claims are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both the holes and possibly the third prompting device in Figure 2.  
The drawings are objected to because reference numeral 221 is shown twice, once with no leader far from where it belongs, in Figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 12 recites “a second light-emitting device” and “a second color” in lines 1-2, but a first light-emitting device or a first color are not recited.  The examiner notes that in further interpreting the claims, it is assumed that what is meant it is --a light-emitting device-- and --a color--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent CN205779791 to Liu.
The examiner notes that U. S. Patent Publication 2017/0280884 claims priority to Chinese Patent CN205779791 and is herein treated as an English language equivalent, with all citation herein referring thereto.
Liu discloses an electric air pump system, comprising:
an inflatable body (paragraph [0073]);
an air pressure sensor (149) in fluid communication with the inflatable body and configured to detect an air pressure within the inflatable body (Fig. 4; paragraph [0075]); 
a first air pump (101) for inflating and deflating the inflatable (Figures 1-10; paragraph [0076]);

a first prompting device (107-1 and lamp 134 behind it); a second prompting device (107-2 and lamp 134 behind it) (Figures 1, 3 and 4; paragraph [0083]);
a control device (103) electrically coupled to the first air pump (101), the second air pump (131), the air pressure sensor (149), and the first (107-1 and lamp 134 behind it) and second (107-2 and lamp 134 behind it) prompting devices (paragraphs [0076] and [0117]);
wherein the control device (103) is configured to:
activate the first air pump (101) to inflate the inflatable body to a first air pressure threshold (the pressure value for stopping) (Figures 1-10; paragraph [0076]);
deactivate the first air pump (101) if either the first air pressure threshold is reached (paragraphs [0076] and [0117]) or the first air pressure threshold is not reached within a first period of time (since the first recitation of this “either” “or” statement is taught by the art, it is not necessary for the art to teach the second recitation of this “either” “or” statement);
activate the second air pump (131) to inflate the inflatable body to the first air pressure threshold (the predetermined value for stopping) (paragraphs [0076] and [0117]) when the air pressure is less than or equal to a second air pressure threshold (the “predetermined supplemental air pressure value”) and greater than or equal to a third air pressure threshold (“predetermined pressure value”) (Figures 3 and 4; paragraphs [0114]-[0118]); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN205779791 to Liu in view of U. S. Patent 4,993,920 to Harkleroad.
Referring to claims 1-7, 10-13 and 16-18, Liu teaches an electric air pump system, comprising:
a housing (104) defining a receiving cavity, a housing opening and a first vent (123) in fluid communication with an inflatable body (Figures 1-4; paragraphs [0072]-[0077]);
a first valve (118) for opening and closing the first vent (123) (Figures 1-10; paragraph [0089]);

a second air pump (131) for inflating the inflatable body after the inflatable body is inflated by the first air pump (101), wherein the second air pump (131) is configured to inflate the inflatable body when an inner pressure of the inflatable body is less than or equal to a second air pressure threshold (the “predetermined supplemental air pressure value”) and greater than or equal to a third air pressure threshold (“predetermined pressure value”) (Figures 3 and 4; paragraphs [0114]-[0118]);
an air pressure sensor (149) in fluid communication with the inflatable body and configured to detect the inner pressure (Fig. 4; paragraph [0075]); 
a first prompting device (107-1 and lamp 134 behind it) and a second prompting device (107-2 and lamp 134 behind it) (Figures 1, 3 and 4; paragraph [0083]);
a control device (103) electrically coupled to the first air pump (101), the second air pump (131), the air pressure sensor (149), and the first (107-1 and lamp 134 behind it) and second (107-2 and lamp 134 behind it) prompting devices (paragraphs [0076] and [0117]); and
an air passage switch device (102) coupled to the first air pump (101) and configured to switch between an inflation air passage (Fig. 4), a deflation air passage (Fig. 5), and a closed air passage (Fig. 6); wherein the air passage switch device (102) is further configured to control the first valve (118) to permit or prevent fluid flow through the first vent (123) (Figures 4 and 5; paragraphs [0089]-[0091] and [0101]-[0103]); 

wherein after the first air pump (101) stops inflation: if the inner pressure is less than or equal to the second air pressure threshold and greater than or equal to the third air pressure threshold, the second air pump (131) inflates the inflatable body; and if the inner pressure reaches the first air pressure threshold, the second air pump (131) stops inflating the inflatable body (Figures 3 and 4; paragraphs [0114]-[0118]), 
wherein after the first air pump (101) stops inflation, if the inner pressure falls below the third air pressure threshold, the second air pump (131) stops inflating the inflatable body (Figures 3 and 4; paragraphs [0114]-[0118]),
wherein when the first air pump (101) inflates the inflatable body for at least a first period of time and the inner pressure is less than the first air pressure threshold, the first air pump (101) continues to inflate the inflatable body (Figures 3 and 4; paragraphs [0114]-[0118]),
further comprising a panel (105) enclosing an opening in the housing (104) and defining a second vent (106); wherein: the control device (103) comprises a control circuit board electrically coupled to the first prompting device (107-1 and lamp 134 behind it), the second prompting device (107-2 and the lamp 134 behind it), and a third prompting device (107-3 and the lamp 134 behind it); and the panel (105) defines a 
a lamp (134) and a lamp switch (control unit 103 operates as a lamp switch) electrically coupled to the control circuit board and located on the panel (105), wherein the lamp switch (in 103) is configured to turn on the lamp (134) (Figures 1, 3 and 4; paragraphs [0077]); and
a shock absorber (144) disposed between the second air pump (131) and a mounting member (147), wherein the shock absorber (144) reduces vibration from operation of the second air pump (131) otherwise reaching the inflatable body (Fig. 3; paragraph [0114]).
Liu teaches display lamps behind the first, second and third signal input devices and/or touchscreens (paragraph [0083]), but is silent as to what is indicated by these.  Harkleroad teaches a system wherein:
a first prompting device (118) comprising a first light-emitting device that emits light having a first color (all light has a color) and a second prompting device (124) comprising a light-emitting device that emits light having a color (all light has a color); the first prompting device (118) is configured to output a first indication signal continuously or intermittently for a period of time when the inner pressure is less than or equal to the first air pressure threshold and greater than the second air pressure threshold (prompting device 118 is always on); the second prompting device (124) is 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Liu with the prompting devices taught by Harkleroad in order to provide a user with an indication of how the system is operating.
Referring to claim 9, Liu and Harkleroad teach an electric air pump system having all the limitations of claim 1, as detailed above, but are silent as to the pressures of the first, second and third threshold pressures.  Liu teaches that the two pumps are 2O, the second air pressure threshold 200mm H2O, and the third air pressure threshold 150mm H2O, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN205779791 to Liu in view of U. S. Patent 4,993,920 to Harkleroad and U. S. Patent Publication 2015/0152860 to Darak.
Liu and Harkleroad teach an electric air pump system having all the limitations of claim 1, as detailed above, but are silent as to a timer for the operation of the first air pump.  Darak teaches a pump system wherein:
when a pump (12) operates for at least a period of time and the inner pressure sensed by an air pressure sensor (22) is less than a first air pressure threshold, a control device (18) instructs the pump (12) to stop operation (paragraphs [0047] and [0048]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Liu with the timer taught by .
Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 is allowable.  The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 14 and 15, the prior art does not teach an electric air pump system comprising all the limitations of claims 1 and 14, but more specifically comprising a third prompting device comprising a sound-generating device electrically coupled to the control device, wherein the sound-generating device is configured to output a first sound signal when the second air pump is initiated to inflate the inflatable body and output a second sound signal when the air pressure arrives at the first air pressure threshold and the second air pump stops operating.
Referring to claim 20, the prior art does not teach an electric air pump system having all the limitations of claim 20, but more specifically comprising a first prompting device configured to output a first signal when an inner air pressure of the inflatable body is greater than a second air pressure threshold; a second prompting device configured to output a second signal when the second air pump inflates the inflatable body; a third prompting device configured to output a default signal; and a control device coupled to at least the first air pump and the third prompting device and configured to: turn off the first air pump and output the default signal if the first air pump does not inflate the inflatable body to the first air threshold within a period of time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beliveau and Tsai teach similar electric air pump systems, including two air pumps, but do not teach the same control logic as is recited in the claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746